
	

114 HR 682 IH: Southwestern Oregon Watershed and Salmon Protection Act of 2015
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 682
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. DeFazio (for himself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To withdraw certain land located in Curry County and Josephine County, Oregon, from all forms of
			 entry, appropriation, or disposal under the public land laws, location,
			 entry, and patent under the mining laws, and operation under the mineral
			 leasing and geothermal leasing laws, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Southwestern Oregon Watershed and Salmon Protection Act of 2015. 2.DefinitionsIn this Act:
 (1)Eligible Federal landThe term eligible Federal land means— (A)any federally owned land or interest in land depicted on the Maps as within the Hunter Creek and Pistol River Headwaters Withdrawal Proposal or the Rough and Ready and Baldface Creeks Mineral Withdrawal Proposal; or
 (B)any land or interest in land located within such withdrawal proposals that is acquired by the Federal Government after the date of enactment of this Act.
 (2)MapsThe term Maps means— (A)the Bureau of Land Management map entitled Hunter Creek and Pistol River Headwaters Withdrawal Proposal dated January 12, 2015; and
 (B)the Bureau of Land Management map entitled Rough and Ready and Baldface Creeks Mineral Withdrawal Proposal dated January 12, 2015. 3.Withdrawal of Federal land, Curry County and Josephine County, Oregon (a)WithdrawalSubject to valid existing rights, the eligible Federal land is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation under the mineral leasing and geothermal leasing laws. (b)Availability of mapsNot later than 30 days after the date of enactment of this Act, the Maps shall be made available to the public at each appropriate office of the Bureau of Land Management.
 4.Existing uses not affectedExcept with respect to the withdrawal under section 3, nothing in this Act restricts recreational uses, hunting, fishing, forest management activities, or other authorized uses allowed on the date of enactment of this Act on the eligible Federal land in accordance with applicable law.
 5.Technical corrections to Wild and Scenic Rivers Act relating to the Chetco River, OregonParagraph (69) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended to read as follows:
			
				
					(69)
					Chetco, Oregon
 (A)DesignationsThe 44.5-mile segment from its headwaters to the Siskiyou National Forest boundary; to be administered by the Secretary of Agriculture in the following classes:
 (i)The 27.5-mile segment from its headwaters to Mislatnah Creek as a wild river. (ii)The 7.5-mile segment from Mislatnah Creek to Eagle Creek as a scenic river.
 (iii)The 9.5-mile segment from Eagle Creek to the Siskiyou National Forest boundary, one mile below Wilson Creek, as a recreational river.
 (B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by subparagraph (A), is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)operation under the mineral leasing and geothermal leasing laws. .  